      Case 2:20-cr-00023-SCJ-JCF Document 47 Filed 07/20/20 Page 1 of 3



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION



   U NITED S TATES OF A MERICA                   CRIMINAL ACTION
                                                 NO. 2:20-CR-023
         v.

   D ELVECCHO W ALLER J R .

United States’ Response to Defendant’s Motion to Return Mr. Waller to Local
                               Jurisdiction

   The United States of America, by Byun J. Pak, United States Attorney, and

Gregory E. Radics, Assistant United States Attorney for the Northern District of

Georgia, files its Response to Defendant Delveccho Waller Jr.’s Motion to Return Mr.

Waller to Local Jurisdiction (Doc. 45). In support of its response the Government

shows the following:

                                          I.
   On June 16, 2020, a federal grand jury in the Northern District of Georgia

returned an indictment charging defendant Delveccho Waller Jr. (“Waller”),

along with co-defendants Jesse James Smallwood, Bruce Thompson, Judah
Coleman Bailey, and Dashun Martin with conspiracy to commit arson and arson.

(Doc. 1). On June 16, 2020 a Writ of Habeas Corpus ad Prosequendum issued

against Waller and an initial appearance was set for June 23, 2020 at 1:00 p.m.
(Doc. 18). On June 26, 2020, the Government filed a Motion for Detention of

Waller. (Doc. 40). On June 8, 2020, Waller filed an “Emergency Motion to Return

Mr. Waller to Local Jurisdiction.” (Doc. 45). In that Motion Waller alleges that he

is being denied a bond hearing at the state level and that his charges at the state
      Case 2:20-cr-00023-SCJ-JCF Document 47 Filed 07/20/20 Page 2 of 3




level are in the process of being dismissed. Id. On July 9, 2020, this Court ordered

the Government to file a response to the motion by July 20, 2020. (No docket no.)


                                         II.

   The Government has determined that Waller had a bond hearing at the state
level on his charges on June 3, 2020 and was denied bond. (See “Bond Order,”

attached). Additionally, the Government spoke to the prosecuting attorney who

is handling Waller’s charges at the state level on July 16, 2020, and she has made

no decision on whether or not she will be dismissing those charges. Wherefore,

the Government respectfully requests that the defendant’s Motion be denied.



                                          Respectfully submitted,

                                          B JUNG J. P AK
                                               United States Attorney


                                      /s/G REGORY E. R ADICS
                                            Assistant United States Attorney
                                         Georgia Bar No. 591724
                                         Gregory.Radics@usdoj.gov

                                          600 U.S. Courthouse
                                          75 Ted Turner Drive, SW
                                          Atlanta, GA 30303
                                          (404) 581-6265 (Office)
      Case 2:20-cr-00023-SCJ-JCF Document 47 Filed 07/20/20 Page 3 of 3



                               Certificate of Service
   This is to certify that the foregoing document was formatted in accordance
with Local Rule 5.1C in Book Antiqua font, 13-point type. This is also to certify

that I served this document electronically to counsel of record:

                                Mr. Arturo Corso, Esq.




July 20, 2020

                                          /s/Gregory E. Radics

                                          G REGORY E. R ADICS
                                          Assistant United States Attorney
